Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 2-21 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. On 1/27/22, Applicant amended the independent claims.  And, Applicant’s Remarks address these amended features.  The available/unavailable status of the installation assistant features are addressed below.  See the new citations and motivation below to the same 103 prior art to see how the prior art renders obvious these new features.
Regarding 101, Applicant’s claims amendments and Remarks dated 2/12/20 and the interview dated 2/10/20 are found significant to pass 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allaire (20070038931) and in further view of Abburi (20030084306).
Claim 10, 9, 18. Allaire discloses a server comprising:

Allaire further discloses a processor in communication with the memory and configured to (Figs. 1, 2):
	create a download assistant in response to a customer purchasing the content and cause the download assistant to be sent to the customer (see [159], See Fig. 9. 10 and “Download Video Manager”), wherein the processor is further configured to make the download assistant unique to the customer’s purchase of the content by embedding, in the download assistant, sales transaction information that proves the customer purchased and is entitled to install the content (for sales transaction information to verify see [109] and policy id attached to user account and a pre-delivered digital rights management/DRM license on the user computer to grant the user usage; also note Applicant Spec at [46]; see Allaire and note the player component that gets downloaded at “[68]… After the multimedia player 16 launches, it a player component that contains information about the assets, packaged content items 23 and viewer experience.  The multimedia player 16 uses the player component to fetch the catalog meta-data and assets from the service platform 30 and the CDN 34 and then presents the assets within the web page in accordance with the viewer experience.”; this further show a unique download assistance at  [209]; this shows embedding at “[209]… When a user 12 at client 14 opens the web page, the embedded presentation content code 19 invokes the service platform 30 to supply the client 14 with the player associated with the player ID contained in the presentation content code 19.”), and comprises proof that the user purchased the content and a digital license for the content (see license at [107, 109, 123, 135]).  
	Allaire does not explicitly disclose wherein the digital license comprises an encrypted portion comprising a key for decrypting the content.  However, Examiner notes that Applicant Spec at [52] is relevant.  Note that Applicant Spec at [52] discloses a secure or encrypted section of the digital license.  Examiner notes that Applicant Spec only mentions encrypting or decrypting at these sections of the PG_Pub version ([25-27, 41, 52, 95, 180]).  And, Applicant Spec does Not mention how the encrypting/decrypting occurs or any particular techniques for that. As such, Applicant Spec does Not prevent using any particular technique for encrypting/decrypting.  And, Abburi mentions multiple techniques for encrypting/decrypting including symmetric keys [67] or asymmetric keys [96] and public/private keys [96] and other symmetric/asymmetric encryption techniques  [297].  Hence, because Applicant Spec 
	And, Allaire discloses fees for content [54] and licensed content (preceding).  And, Abburi discloses encrypted digital content ([7, 11]) and that a license is needed to decrypt the encrypted content [16, 19] and that a decryption key is needed to decrypt the encrypted digital content [13].  And, critically, Note that Abburi discloses that the decryption key is itself encrypted and contained in the license (“[17]… for purposes of encrypting portions of the issued license”, “[18]… The license server uses the black box public key to encrypt the decryption key, and the decryption key to encrypt the license terms, then downloads the encrypted decryption key and encrypted license terms to the user's computing device along with a license signature.”; “[19] Once the downloaded license has been stored in the DRM system license store, the user can render the digital content according to the rights conferred by the license and specified in the license terms.  When a request is made to render the digital content, the black box is caused to decrypt the decryption key and license terms, and a DRM system license evaluator evaluates such license terms…”; “[53]… Preferably, the decrypting key (KD) for decrypting the digital content 12 is included with the license 16.”; “[67]… such decryption key (KE)) is delivered to a user's computing device 14 in a hidden form as part of a license 16 for such digital content 12. “).  Hence, the license is downloaded and the license comprises an encrypted decryption key and also encrypted license 
	Hence, the prior art renders obvious wherein the digital license comprises an encrypted portion comprising key a for decrypting the content.
Allaire further discloses receive a request from the download assistant, after the download assistant is activated by the customer, for an installation assistant for installing the content (based on Applicant Spec at [41], the installation assistant is interpreted as information or service that is associated with a specific content item to assist in that content items proper use; and Allaire discloses this based on Applicant’s Spec and the current claims: Allaire’s metadata that is associated with the content and assists in installing and playback also reads on this, [167, 81, 115, 116]; in an alternative interpretation, note these citations: [123] [“109]… In the event of a download-based experience, the application first enables content delivery of the file, and later when a playback event for the download media occurs the user 12's personal computer uses a pre-delivered digital rights management (DRM) license to grant usage of the media.  All media usage events are audited and logged by the access control service.”, Note how the DRM information is associated with a specific piece of content in order to assist that contents proper installation and use; this further shows the a request from the download assistant for the installation assistant: “[68]… The multimedia player 16 
determine whether the installation assistant is available  ([68] the installation assistant has to be available in order to be used) or unavailable (Allaire discloses sending a notice that the service is unavailable or out “[324]… They also may get notification if caps are being approached and set rules for what happens when a cap is reached (no more video served or notification sent). At any time an affiliate 24 may stop distributing content provided by a publisher 22.”);
in response to determining that the installation assistant is unavailable, send a message to the download assistant regarding the unavailability of the installation assistant (Allaire discloses sending a notice that the service is unavailable or out “[324]…They also may get notification if caps are being approached and set rules for what happens when a cap is reached (no more video served or notification sent). At any time an affiliate 24 may stop distributing content provided by a publisher 22.”; this also reads on dependent claim 5 dated 1/27/22 for situation where service is unavailable/out, also notice rejection of dependent claim 7 dated 1/27/22 for showing the situation where content is removed).
Allaire does not explicitly disclose at the RED server, in response to determining that the installation assistant is not available, informing the download assistant that the installation assistant is not available.  However, Allaire discloses available time periods  active/inactive flag indicating whether the lineup is available for distribution, and the date on which the lineup was either created or last modified.”) and publishers controlling program availability including based on location or time (“[211]… While many published programs are made immediately available, often publishers want to control their availability on a scheduled or embargoed basis.  Furthermore, publishers may want to constrain the time and geographic availability for programming based on contract and distribution agreements that they have in place.”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Allaire’s publisher controls over content access and distribution to Allaire’s installation assistant.  One would have been motivated to do this in order to better provide control over criteria for what content is accessed. 
Allaire further discloses in response to determining that the installation assistant is available ([68] the installation assistant is available in order to be used), cause the installation assistant to be sent to the download assistant (note in [68] and [167, 81, 115, 116] how the meta-data information is provided to assist in the installing/downloading/use/play of content);
receive an installation code generated by the installation assistant and the sales transaction information (Allaire discloses delivering the content in response to receiving a code [9, 20, 64]; and this code can enable installation of a player, see code at [49], see “[209]… When a user 12 at client 14 opens the web page, the embedded 
use the sales transaction information to verify that the customer purchased and is entitled to install the content (for sales transaction information to verify see [109] and policy id attached to user account and a pre-delivered digital rights management/DRM license on the user computer to grant the user usage; also see presentation content code and how it is given when purchased/”financial conditions” [8, 20]; also note Applicant Spec at [46]; see Allaire and note the player component that gets downloaded at “[68]… After the multimedia player 16 launches, it invokes the service platform 30 to transmit the assets and viewer experience from the service platform 30 and/or the CDN 34.  The service platform 30 returns a player component that contains information about the assets, packaged content items 23 and viewer experience.  The multimedia player 16 uses the player component to fetch the catalog meta-data and assets from the service platform 30 and the CDN 34 and then presents the assets within the web page in accordance with the viewer experience.”; this show a unique download assistance at [209]).
	Allaire does not explicitly disclose in response to verifying that the customer purchased and is entitled to install the content, send an activation code to the installation assistant, wherein the activation code is configured to cause the encrypted portion of the digital license to be decrypted to enable the installation assistant to access the key to decrypt the content.  Abburi’s black box key for decrypting the encrypted license functions as the activation code (that the license is only provided if a 

Claim 2, 11, 19.    Allaire does not explicitly disclose the method of claim 9, further comprising at the RED server, upon receiving the content from publisher system, encrypting the content and uploading the content to a download server.  Allaire does not explicitly disclose encrypting/decrypting the content.  However, Allaire further discloses encoding the content ([3, 79, 122]) and that the content access must be authorized and verified ([123]; and [14, 109, 123, 126, 127]).  And, Abburi further discloses decoding and encrypting related to licensed content [7, 11, 16, 19].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Abburi’s decoding and encrypted licensed content to Allaire’s encoding and licensed content and verifying access.  One would have been motivated to do this in order to better provide licensed content to only authorized/verified users. 
	Claim 3, 12, 20.    Allaire further discloses the method of claim 9, further comprising adding information about the content to a periodic feed of catalog data (note Applicant Spec at [25, 42]; note Allaire and feed at [120, 171, 215]; note catalog [15, 167] and augmenting the catalog [182]).
Claim 4, 13.    Allaire further discloses the method of claim 9, wherein the download assistant comprises a proof of purchase of the content (the player component functions as the download assistant and has specific information on specific assets at [68] that were authorized in [67]),  branding information of the retailer ([68] shows the player component going to a specific retailer/affiliate for the content [66, 67], and the 
Claim 5, 14.    Allaire further discloses the method of claim 4, further comprising: at the RED server, wherein the message regarding the unavailability of the installation assistance comprises information about a service outage (Allaire discloses sending a notice that the service is unavailable or out “[324]… They also may get notification if caps are being approached and set rules for what happens when a cap is reached (no more video served or notification sent). At any time an affiliate 24 may stop distributing content provided by a publisher 22.”).
Claim 6, 15.    Allaire does not explicitly discloses the method of claim 9, further comprising purging the download assistant after a selected time period.  However, Allaire discloses a transaction specific tool and content can be linked [84].  And, Abburi discloses content that expires or has a limited time period [5, 14] and that content can be removed after expiration dates pass (see expire and remove at [23, 415, 455, 460]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Abbur’s deleting expired content to Allaire’s changing content/player.  One would have been motivated to do this in order to better control access (as seen in Allaire [14, 109, 123, 126, 127]).
Claim 7, 16.    Allaire does not explicitly discloses the method of claim 9, wherein the message regarding the unavailability of the installation assistance comprises information about the content being removed.  However, Allaire discloses notice and emailings about content available or content status ([50, 131, 213].  And Allaire 
Claim 8, 17.    Allaire further discloses the method of claim 9, wherein the content is downloaded from a download server associated with the RED server (Figs. 1, 2).
Claim 21.  See claims 5 and 7 above.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
aa) note citations in  the 3/18/2019 action 11/16/2018 action;
a) Note the other references cited.
b) Note parent 13018323, note 5/17/2013, 9/6/2013 actions, note BPAI Examiner Affirmed on 7/8/2016.  Note the Response to Arguments there.
c) Note use of Lea 20070250515  and of Lao 20020116293 in parent actions.  Lea has link and other features.  Lao has further catalog features.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/16/22